Citation Nr: 0738204	
Decision Date: 12/05/07    Archive Date: 12/13/07

DOCKET NO.  05-12 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Milwaukee, Wisconsin



THE ISSUE

Whether the character of the veteran's discharge for service 
from June 20, 1950 to February 1, 1955, is a bar to VA 
benefits.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Lawrence W. Klute, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 3, 1947 to April 
2, 1950, at which time he received an honorable discharge.  
He also served on active duty from June 20, 1950 to February 
1, 1955, at which time he received an undesirable discharge.   

During June 1958 the Department of the Army determined that 
the veteran's undesirable discharge for the period from June 
20, 1950 to February 1, 1955, was due to willful and 
persistent misconduct, and therefore under dishonorable 
conditions.  The veteran filed a claim for VA disability 
benefits in October 2003, but the preliminary issue of the 
character of his discharge needed to be determined.  Because 
the veteran was not provided due process in connection with 
the June 1958 service department decision, VA has conducted a 
de novo review of the character of the veteran's discharge.     

This matter comes to the Board of Veteran's Appeals (Board) 
on appeal from a March 2004 administrative decision by the 
RO.

 
FINDINGS OF FACT

1. The veteran's service for the period from June 20, 1950 to 
February 1, 1955, was terminated by an undesirable discharge.

2.  The service department determined that the veteran's 
discharge was due to willful and persistent misconduct, and 
therefore under dishonorable conditions.

3.  Prior to his discharge, the veteran committed multiple 
offenses, three of which resulted in convictions and 
punishment by separate Special Courts Martial; they were not 
minor offenses.

4.  The evidence does not show that the veteran was insane at 
the time he committed the offenses.


CONCLUSION OF LAW

The character of the veteran's discharge from his period of 
service for the period from June 20, 1950 to February 1, 
1955, is a bar to all VA benefits (other than health care and 
related benefits under Chapter 17, Title 38, United States 
Code).  38 U.S.C.A. §§ 101(2), 1710, 5303 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.12, 3.354 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a December 2003 letter, VA informed the appellant that VA 
would make a decision about the character of his military 
service and his eligibility for VA benefits.  VA notified the 
appellant of what part of that evidence he was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
informed the appellant to send evidence to support his story 
and to tell VA about the events that led to his discharge, 
and included a copy of the applicable regulation, 38 C.F.R. 
§ 3.12.  After consideration of the contents of the letter, 
the Board finds that the RO substantially satisfied the 
requirement that the appellant be advised to submit any 
additional information in support of his claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As the 
appellant's appeal deals with his basic eligibility for 
benefits and not the merits of his service-connection claim, 
the Board finds that the requirements of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006) are not applicable.  Thus, 
the Board finds that VA met its duty to notify the appellant 
of his rights and responsibilities under the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 
supra.  Here, the December 2003 letter was issued before the 
March 2004 administrative decision, which denied the benefit 
sought on appeal; and, thus, the notice was timely.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording him the opportunity to give testimony before an 
RO hearing officer and/or the Board.  The Board notes that a 
June 2006 memorandum in the file indicates that the RO was 
unable to obtain the veteran's service medical records after 
exhausting all sources.  However, the SMRs are not relevant 
to the issue in the present case.  It appears that all known 
and available records relevant to the issue here on appeal 
have been obtained and are associated with the appellant's 
claims file.  Thus, the Board finds that VA has done 
everything reasonably possible to notify and to assist the 
appellant and that no further action is necessary to meet the 
requirements of the VCAA.

There are two types of character of discharge bars to 
establishing entitlement for VA benefits: statutory bars 
found at 38 U.S.C.A. § 5303(a) and 38 C.F.R. § 3.12(c) and 
regulatory bars listed in 38 C.F.R. § 3.12(d).  38 C.F.R. § 
3.12(d) provides that a discharge or release because of one 
of the following offenses is considered to have been issued 
under dishonorable conditions: acceptance of undesirable 
discharge in lieu of trial by general court-martial; mutiny 
or spying; offense involving moral turpitude (this includes, 
generally, conviction of a felony); willful and persistent 
misconduct; and homosexual acts involving aggravating 
circumstances and other factors affecting the performance of 
duty.

A discharge or release because of willful and persistent 
misconduct will be considered to have been issued under 
dishonorable conditions.  Willful and persistent misconduct 
includes a discharge under other than honorable conditions, 
if it is determined that it was issued because of willful and 
persistent misconduct.  A discharge because of a minor 
offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious. 38 C.F.R. § 3.12(d)(4).

A discharge or release from service under one of the 
conditions specified in 38 C.F.R. § 3.12 is a bar to the 
payment of benefits unless it is found that the person was 
insane at the time of committing the offense. 38 C.F.R. § 
3.12(b).  According to 38 C.F.R. § 3.354(a), definition of 
insanity, an insane person is one who, while not mentally 
defective or constitutionally psychopathic, except when a 
psychosis has been engrafted upon such basic condition, 
exhibits, due to disease, a more or less prolonged deviation 
from his normal method of behavior; or who interferes with 
the peace of society; or who has so departed (become 
antisocial) from the accepted standards of the community to 
which by birth and education he belongs as to lack the 
adaptability to make further adjustment to the social customs 
of the community in which he resides.  38 C.F.R. § 3.354(b) 
provides when a rating agency is concerned with determining 
whether a appellant was insane at the time he committed an 
offense leading to his court-martial, discharge or 
resignation (38 U.S.C. § 5303(b)), it will base its decision 
on all the evidence procurable relating to the period 
involved, and apply the definition in paragraph (a) of this 
section.

Review of the veteran's service record for the subject 
service period shows that he was convicted by a Special Court 
Martial on three different occasions.  The first was on March 
24, 1952, for being AWOL for a period of 37 days, from 
January 28, 1952 to March 4, 1952.  Punishment was a 
reprimand and forfeiture of $85.00 per month for six months.  
The second was on September 16, 1952, for being AWOL for a 
period of 111 days, from April 14, 1952 to August 1, 1952.  
Punishment was confinement at hard labor for four months, and 
forfeiture of $39.00 per month for four months.  The third 
was on May 19, 1954, for failure to obey a lawful order.  
Punishment was confinement at hard labor for four months, 
hard labor without confinement for two months, and forfeiture 
of $30.00 per month for six months.  Records also show three 
shorter periods of AWOL (3 days, 5 days, and 1 day) in the 
period from December 1952 to July 1954.  The veteran was also 
found to have violated curfew on May 10, 1953, and missed bed 
check on August 22, 1953, and on September 19, 1953.  
A psychiatric examination in November 1954, prior to the 
hearing to determine whether the veteran should be 
discharged, indicated that the veteran was able to 
distinguish between right and wrong, and to adhere to the 
right.  There were no disqualifying mental or physical 
defects sufficient to warrant discharge.  The examiner 
observed that the veteran was a cooperative, reasonable, 
intelligent soldier, who was aware of the nature and 
consequences of the proposed board action.  The examiner also 
noted that the veteran was under considerable emotional 
stress due to an unsettled family situation.         

Pursuant to a Board of Officers determination, the veteran 
was discharged with an undesirable discharge on February 1, 
1955, prior to the expiration of his six year term of service 
on June 20, 1956.  At the November 1954 discharge hearing, an 
officer testified that the veteran had been a good soldier 
until March 1954 when he completely changed, seemingly 
wanting to deliberately provoke trouble, and wanting to get 
out of the Army any way that he could.  The officer testified 
that, as long as this attitude existed, the veteran would be 
of no value to the Army.  He noted that in March 1954 the 
veteran's wife had gone home unannounced, and perhaps that 
had some bearing on his mind and efficiency.  Another witness 
at the November 1954 hearing, a non-commissioned officer, 
testified that he had talked with the veteran both before and 
after his court-martial, and that the veteran stated that he 
did not desire to soldier and wanted to get out of the Army. 

In a December 2003 statement, the veteran said that, during 
the subject service period, he had served 13 months honorably 
in Korea.  In October 1951 he was sent home on emergency 
leave.  He said that, after the tour in Korea, he had a very 
difficult time.  He got married, then she left him and they 
divorced.  He went AWOL, and felt that he seemed to have 
trouble with any type of authority.  He submitted that he had 
been a good citizen since service, and was even elected to 
the county board of supervisors.        

With his December 2004 notice of disagreement (a letter to 
his congressman was treated by the RO as a NOD), the veteran 
attached a June 2004 Post-Traumatic Stress Disorder (PTSD) 
assessment from the local Veteran's Center that diagnosed him 
with PTSD.  He claimed that his uncharacteristic behavior 
after Korea led to his undesirable discharge.  In his April 
2005 substantive appeal, the veteran contends that PTSD was a 
contributing factor to his bad behavior during his second 
tour of service; that because of this mental illness he 
should be found eligible for VA benefits. 

In the present case, a dishonorable discharge based on 
willful and persistent misconduct is a bar to the payment of 
benefits unless it is found that the person was insane at the 
time of committing the offense.  38 C.F.R. § 3.12(b).  Review 
of the record does indicate that the veteran's improper 
behavior from March 1952 when he first went AWOL until his 
discharge in February 1955 was apparently uncharacteristic.  
However, the veteran's prior good conduct during his first 
tour of duty and the Korean portion of his second tour of 
duty is not a defense, nor is his subsequent good conduct and 
citizenship after service.  The psychiatric examination in 
November 1954 indicated that the veteran was able to 
distinguish between right and wrong, and to adhere to the 
right.  There were no disqualifying mental or physical 
defects sufficient to warrant discharge (only his court 
martial and disciplinary record).  The veteran was observed 
to be a cooperative, reasonable, intelligent soldier, who was 
aware of the nature and consequences of the proposed board 
action.  The examiner also noted that the veteran was under 
considerable emotional stress due to an unsettled family 
situation.  A diagnosis of PTSD more than 50 years after the 
veteran served in Korea does not establish that he was insane 
at the time of committing his offenses.  The Board notes that 
the veteran had never been treated for PTSD or a mental 
illness prior to June 2004, nor is there evidence that he has 
sought mental health treatment since that time.  There is no 
evidence to support that the veteran was suffering from 
psychosis or mental disease at the time he committed his 
offenses; he was not insane.







	(CONTINUED ON NEXT PAGE)
It appears to the Board that the veteran was suffering from 
emotional distress due to problems in his personal life with 
his wife, but he has not provided any details about his AWOLs 
that would excuse his multiple offenses, of which he was 
convicted by Special Courts Martial.  Therefore, the Board 
finds that the veteran's record of multiple offenses 
constitutes willful and persistent misconduct. 

  
ORDER

Eligibility for VA benefits for the period from June 20, 1950 
to February 1, 1955, is denied based upon the character of 
the veteran's discharge.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


